Citation Nr: 0715302	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  04-38 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether or not the character of the appellant's discharge is 
a bar to VA benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The appellant had service from August 1994 to July 1996. He 
was discharged under other than honorable conditions.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 administrative decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina that determined that the appellant's 
other than honorable discharge from service constituted a bar 
to the payment of VA compensation benefits.


FINDINGS OF FACT

1. The appellant had military service from August 1994 to 
July 1996 and was discharged with an other than honorable 
discharge.

2. The appellant's in-service history of assaulting a Marine, 
alcohol abuse, and his illicit drug use of cocaine and 
tetrahydrocannabinol constituted willful and persistent 
pattern of misconduct which prevented his proper performance 
of his duties.

3. The appellant was not insane at the time of commission of 
his in-service offenses.


CONCLUSION OF LAW

The character of the appellant's discharge from service is a 
bar to the payment of VA compensation benefits. 38 U.S.C.A. 
§§ 101, 5103A, 5107, 5303 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.1, 3.12, 3.159, 3.354 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2).  Second, VA has a duty 
to notify the appellant of the information and evidence 
needed to substantiate and complete a claim, notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Third, VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim. This assistance includes obtaining all relevant 
evidence adequately identified in the record, and in some 
cases, affording VA examinations. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159. Finally, VA has a duty to notify the 
appellant that he should submit all pertinent evidence in his 
possession.

June 2002 VA correspondence informed him that VA intended to 
determine whether the character of discharge from his period 
of service was dishonorable for the purpose of VA benefits.  
The correspondence provided him with notice of 38 C.F.R. § 
3.12, invited him to elaborate on the events leading to his 
discharge, and advised that he could submit evidence to 
support his account of the events leading to his discharge 
(including lay statements from those with personal knowledge 
of the circumstances).  He was advised to send any 
information as soon as possible. The appellant did not 
respond.  The claim was adjudicated in April 2003.

Finally, VA has secured all available pertinent evidence for 
which the appellant authorized VA to obtain, and conducted 
all appropriate development.  The appellant has not suggested 
that any outstanding and available pertinent medical records.  
The Board accordingly finds that remand of the case is not 
warranted

Background

The service personnel records show that in April 1995 the 
appellant received nonjudicial punishment for assaulting a 
Marine.  In January 1996, he was counseled for frequent 
involvement with military/civilian authorities and incident 
prejudicial to good order and discipline.  In April 1996, he 
again received nonjudicial punishment for wrongfully and 
knowingly using cocaine and tetrahydrocannabinol. 

In June 1996 administrative separation proceedings it was 
recommend that the appellant be discharged from service by 
reason of misconduct due to drug abuse under other than 
honorable conditions.

In June 1996, the appellant's separation examination revealed 
that he was psychiatrically normal.

Post service medical records include a record of a 
psychiatric hospitalization from January to March 1998.  The 
diagnoses at that time was bipolar disorder, mixed with 
psychotic traits; alcohol abuse; cannabis abuse; post 
traumatic stress disorder; and a personality disorder.

He was committed for a psychiatric evaluation in December 
1998 following his arrest.  The final diagnoses were bipolar 
disorder, alcohol abuse, substance abuse, and a personality 
disorder.  

In a February 2002 VA examination information was provided by 
the appellant and his father.  The appellant was a poor 
historian.  He reported drinking excessively and using drugs 
until 1996 but not since.  He reportedly used marihuana since 
he was an adolescent and used cocaine briefly.  The medical 
records, however, reveal the continued usage at least until 
1998.  The appellant claimed that his psychiatric problems 
began in-service, and he reported that he was hospitalized 
and treated in December 1996 for a bipolar disorder, mixed 
with substance abuse and a personality disorder.  The 
examiner noted that the records from this hospitalization 
were not available.  The diagnosis was a schizoaffective 
disorder bipolar type, by history.

June 2002 VA correspondence informed the appellant that VA 
intended to determine whether the character of discharge from 
his period of service was dishonorable for the purpose of VA 
benefits.  

An April 2003 administrative decision determined that the 
appellant's discharge from service was dishonorable for VA 
benefit purposes.  In its determination the RO noted that the 
appellant failed to respond to a June 2002 due process 
letter, and otherwise failed to offer any explanation of the 
events leading to his other than honorable discharge.  

In his April 2004 notice of disagreement the appellant stated 
that while on active duty he told a chaplain that he was 
hearing voices, and auditory hallucinations.  

In April 2004 the RO responded to the appellant's notice of 
disagreement and requested that he advise VA of any other 
evidence that he thought would help him with his appeal.  He 
was also told to submit all pertinent evidence in his 
possession.  Thereafter, the appellant did not identify the 
name or place where he reportedly talked to a chaplain.
 
The appellant is currently treated for his psychiatric 
disorders and lives and works in a sheltered treatment 
environment 

Criteria

When a person is seeking VA benefits, it first must be shown 
that the service member, upon whose service such benefits are 
predicated, has attained the status of veteran. Holmes v. 
Brown, 10 Vet. App. 38, 40 (1997). "The term veteran means a 
person who served in the active military, naval or air 
service, and who was discharged or released there from under 
conditions other than dishonorable." 38 U.S.C.A. § 101(2). A 
discharge issued under honorable conditions is binding on VA. 
38 C.F.R. § 3.12(a).

A discharge or release for certain offenses, including 
willful and persistent misconduct, is considered to have been 
under dishonorable conditions. 38 C.F.R. § 3.12(d)(4). An 
exception is provided under that regulation if the discharge 
was because of a minor offense and service was otherwise 
honest, faithful and meritorious.

Additionally, a discharge under dishonorable conditions will 
not constitute a bar to benefits if the individual was insane 
at the time of the offense caused the discharge. 38 U.S.C.A. 
§ 5303(b); 38 C.F.R. § 3.12(b).

VA regulations provide that an "insane" person is one who, 
while not mentally defective or constitutionally 
psychopathic, except when a psychosis has been engrafted upon 
such basic condition, exhibits, due to disease, a more or 
less prolonged deviation from his normal method of behavior; 
or who interferes with the peace of society; or who has so 
departed from the accepted standards of the community to 
which by birth and education he belongs as to lack the 
adaptability to make further adjustment to the social customs 
of the community in which he resides. 38 C.F.R. § 3.354.

Analysis

The Board has reviewed the documentation described above and 
concludes that the appellant's discharge under other than 
honorable conditions was the result of his willful and 
persistent misconduct. The record unambiguously shows that 
the appellant's offenses were the type of offenses that 
precluded the appellant from performing his military duties.

The Appellant's April 2007 Brief suggests that the appellant 
manifested a psychiatric disorder during military service 
which was subsequently diagnosed as schizoaffective disorder 
and bipolar disorder.  It is argued that because of the 
nature of his in-service psychiatric symptoms he was not 
reasonably responsible for his actions and the Board should 
find that his service was under honorable conditions.  

The appellant has not specifically asserted that he was 
insane at the time of the commission of the offenses, 
although his representative alleges that he had a mental 
disorder in service.  As noted, the applicable regulation 
provides an exception to the bar to benefits only if the 
individual was insane at the time of the offense caused the 
discharge. 38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(b).  No 
competent evidence has been presented to even suggest that to 
be true.

The Court has held that, under the insanity exception, both 
the acts leading to discharge and the insanity must occur 
simultaneously. Stringham v. Brown, 8 Vet. App. 445, 448 
(1995). The service medical records do not show that the 
appellant was insane at the time of the conduct leading to 
his discharge, and there is no medical evidence to the 
contrary.

Indeed, although the appellant was identified as having an 
alcohol and drug abuse problem, he was not reported to have a 
psychiatric diagnosis, and a June 1996 examination 
specifically found the appellant to be psychiatrically 
normal.  Thus, the Board finds that the appellant was not 
insane at the time of misconduct.

In summary, the appellant's conduct during service clearly 
constituted willful and persistent misconduct.  He was not 
insane at the time of the misconduct. Therefore, the 
appellant's discharge must be considered as having been under 
dishonorable conditions and is a bar to VA benefits, and the 
appeal must be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The character of the appellant's discharge from service bars 
his receipt of VA benefits.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


